DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claim 15 in the reply filed on 01/24/2022 is acknowledged.
Applicant’s amendment of claims 14 and 19 in the reply filed on 01/24/2022 is acknowledged.
Claims 1-14 and 16 - 20 are under consideration in this Office Action. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/24/202, with respect to claims 1-13 have been fully considered and are persuasive.  The Rejection of claims 1-13 has been withdrawn. 
Allowable Subject Matter
Claims 1-14 and 16 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, prior-art fails to disclose a method comprising steps of “forming a second oxide monolayer by applying an oxygen (O2) plasma to the monolayer of the precursor; and creating oxygen vacancies in the second oxide monolayer by applying a hydrogen (H2) plasma to the second oxide monolayer.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 14, Dang et al., US 2016/0049584 discloses all limitations of claim 14 except for that “the HfO2 film comprising a plurality of oxide monolayers including at least one zirconium oxide (ZrO2) monolayer disposed adjacent to a plurality of adjacent HfO2   . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893